Interlocutory judgment, Supreme Court, Bronx County, entered in this personal injury action, on February 18, 1975, in favor of plaintiff and third-party defendant, after trial before Fusco, J., and a jury, unanimously affirmed. Respondents shall recover of appellant one bill of $60 costs and disbursements of this appeal. An examination of the record discloses no significant error. Questions of fact were raised by the evidence adduced and we find no reason to interfere with the verdict of the jury. The issues of the negligence of the defendant-appellant and the alleged contributory negligence of the plaintiff-respondent were properly for the jury’s consideration and its determination should stand. Concur—Kupferman, J. P., Birns, Capozzoli, Lane and Yesawich, JJ.